internal_revenue_service department of the treasury index nos number release date legend taxpayer ssn decedent trust person to contact telephone number refer reply to cc dom p si plr-109780-98 date date tin tin tin tin tin tin tin tin tin plr-109780-98 date date date date child child grandchild ssn ssn dear we received your letter dated in which you requested rulings on behalf of taxpayer concerning the generation-skipping_transfer gst tax consequences of the exercise of specific powers of appointment taxpayer represents the facts to be as follows taxpayer is the unrelated third party co-trustee of an irrevocable_trust trust decedent created trust on date before date for the benefit of decedent’s two children child and child and their children child had four children who were living on the date of the inception of the trust and child also had four children who were living on that date in addition grandchild was born to child after the date of the inception of the trust decedent died on date taxpayer represents that there have been no additions to trust since date decedent appointed trustee as disinterested trustee and child as interested trustee of the trust both being hereafter jointly referred to as trustees article second of trust provides that the property originally placed in trust was to be divided into two shares child 1's share and child 2's share article third of the trust agreement provides that child 1's share is to be divided into as many equal shares as there are children of child living on the date of execution of trust one of such equal shares is to be allocated to each living child of child and each share so allocated is to be held in a separate trust in accordance with the provisions of article third if a new child is born to child after the date of plr-109780-98 execution of trust a new separate trust is to be established on the date of birth or adoption of the child similarly article fourth divides child 2’s share into as many separate trusts as there are children of child either living on date or born to or adopted by child thereafter article third paragraph of the trust agreement provides that during child 1’s lifetime the net_income in whole or in part may be paid to or applied for the benefit of any one or more of the group consisting of child the child of child to whom the share held in the separate trust is allocated the spouse of such child and the issue living from time to time of such child in such amount or amounts as disinterested trustee in his uncontrolled discretion may determine any net_income in any year which is not paid to or applied for the benefit of any one or more of such group shall be added to the principal at the end of such year this paragraph also provides that the principal in whole or in part may be paid to or applied for the benefit of any one or more of such group from time to time in such amount or amounts and for such estates and interests and outright or on such terms trusts conditions and limitations provided that no beneficial_interest is created in anyone outside of such group by any such payment as disinterested trustee in his uncontrolled discretion may determine article third paragraph further provides that from and after decedent’s death the principal other than life_insurance on the life of child in whole or in part shall be paid to or applied for the benefit of any one or more of such group other than child from time to time in such amount or amounts and for such estates and interests and outright or upon such terms trusts conditions and limitations provided that no beneficial_interest is created in anyone outside of such group and expressly excluded from such group is child as child shall specify in any instrument or instruments in writing delivered to trustees in his lifetime nothing contained herein shall be construed as authorizing child to discharge his legal obligations by any directions he may give as to the payment of the principal payments of income and principal to the issue of such child of child pursuant to the above provisions shall not be taken into account in any later division of the principal and undistributed_income into shares for the benefit of such issue unless child or such child of child directs otherwise in the exercise of any power_of_appointment hereinafter given to child or to such child of child article third paragraph provides that on the death of child the then remaining principal and undistributed_income shall be paid to or held for the benefit of such one or more of the group consisting of the issue of decedent living at the death of child or born thereafter and spouses of the issue of child plr-109780-98 including spouses of such issue who predecease child as well as spouses of such issue who are born after the death of child as child shall appoint by will executed after the date of this trust which refers specifically to this power this paragraph also provides that the exercise of this power by child shall not apply to the proceeds of any life_insurance on the life of child payable to this trust article third paragraph of the trust agreement further provides that subject_to the above restrictions in the exercise of this power_of_appointment child may appoint outright or in trust child may select the trustee or trustees if child appoints in trust child may create new power_of_appointment in a trustee or trustees or in any other appointee child may if child appoints in trust establish such administrative_powers for the trustee as child deems appropriate further child may create life interests or other limited interests in an appointee with future interests in favor of other appointees may impose lawful conditions on an appointment may appoint by will different types of interests to selected appointees may impose lawful spendthrift provisions and generally may appoint by will in any manner provided always however that no appointment shall benefit directly or indirectly persons other than members of the restricted_group who are the objects of this power and that nothing in trust shall be construed as authorizing child to appoint to himself his creditors his estate or creditors of his estate article fourth of the trust agreement contains identical provisions with respect to the trusts comprising child 2’s share with the exception that child does not have the power to appoint trust principal during her lifetime after the death of decedent rather the trusts comprising child 2’s share pay income and principal to child the primary beneficiary of each trust the spouse of such primary beneficiary issue of such primary beneficiary and spouses of such issue as disinterested trustee in his discretion may determine child has a testamentary_power_of_appointment identical to that given to child article sixth of the trust agreement provides that notwithstanding the directions given as to the distribution of income and principal in articles third fourth and fifth of the trust agreement any trust established by said articles shall terminate if it has not previously terminated twenty-one years after the death of the survivor of certain named individuals living on the date trust is executed date the then remaining principal and undistributed_income of trust shall be paid to decedent’s issue then living to whom income payments could be made under such trust immediately prior to its termination under this article sixth such issue to take per plr-109780-98 stirpes furthermore each power to appoint given under the provisions of articles third fourth and fifth of trust shall be exercisable by the designated donee if and only if the power is exercised prior to twenty-one years after the death of the survivor of the named persons article eighteenth paragraph of the trust agreement provides that there shall always be a disinterested trustee of each trust under the trust article eighteenth paragraph provides that the term disinterested trustee means the trustee hereunder who has no interest vested or contingent in the trust property and who cannot be benefitted by the exercise of the powers vested exclusively in the disinterested trustee on date child executed a will in which child exercised the special powers of appointment granted to child in article third paragraph of the trust agreement in paragraphs through of article of child 1’s will child expressly exercised the special powers of appointment over all of the principal and undistributed_income of child 1’s share of the trust that had been divided into shares in accordance with article third child expressly appointed all of the principal and undistributed_income to the disinterested trustees named in article of child 1’s will to be held in trust or paid under and pursuant to the terms and provisions of paragraph of article of child 1’s will paragraph of article of will provides that the properties appointed in paragraphs through of article of will shall be held in a single trust for the benefit of of child 1’s son grandchild paragraph a of will provides that during the lifetime of grandchild the net_income in whole or in part may be paid to or applied for the benefit of any one or more of the group consisting of grandchild the spouse of grandchild and the issue living from time to time of grandchild in such amount or amounts as disinterested trustee in his uncontrolled discretion may determine any net_income which is not paid to or applied for the benefit of any one or more of such group shall be added to the principal at the end of the year the principal in whole or in part may be paid to or applied for the benefit of any one or more of such group from time to time in such amount or amounts and for such terms trusts conditions and limitations provided that no beneficial_interest is created in anyone outside of such group by any such payment as disinterested trustee in his uncontrolled discretion may determine payments of income and principal to the issue of grandchild shall not be taken into account in any later division of the principal and undistributed_income into shares for the benefit of such issue plr-109780-98 and no payment under this provision a shall be made that would discharge any legal_obligation any person has to support another paragraph b of will provides that on the death of grandchild if any issue of grandchild is then living such remaining principal and undistributed_income shall be held or disposed of for the benefit of such issue in accordance with the provisions of article if no issue of grandchild is then living such remaining principal and undistributed_income shall be paid one-half to child 1’s issue then living per stirpes and one half to child 1's spouse’s then living parents and siblings to be divided equally among or between those then living parents and siblings if no issue of child is then living such remaining principal and undistributed_income shall be paid to child 1's spouse’s then living parents and siblings to be divided equally among or between those then living parents and siblings if none of child 1's spouse’s parents and siblings are then living such remaining principal and undistributed_income shall be paid to child 1's issue then living per stirpes if no issue of child is then living and if none of child 1's spouse’s parents and siblings are then living such remaining principal and undistributed_income shall be paid to the issue then living of child per stirpes and if no issue of child is then living such remaining principal and undistributed_income shall be paid to the issue of decedent then living per stirpes if no issue of decedent is then living one-half of such remaining principal and undistributed_income shall be paid to decedent’s heirs and the other one-half shall be paid to the heirs of child 1's father paragraph of will provides that notwithstanding the directions given as to the distribution of income and principal in paragraphs and of article of the will any trust created in or established by this article shall terminate if it has not previously terminated twenty-one years after the death of the survivor of thirty named persons living on date the persons named in article are the same as those named in the trust agreement except for those four individuals who are deceased article dollar_figure of child 1's will provides that there shall always be a disinterested trustee of each trust created under article article provides that the approval of both of the trustees in office shall be required in order to act in any manner affecting the trust except such matters as are herein vested exclusively in disinterested trustee and as to such matters only a disinterested trustee shall act and such matters as are vested in other named or designated individuals article dollar_figure of child 1's will provides that the term disinterested trustee means the trustee hereunder who has no plr-109780-98 interest vested or contingent in the trust property and who cannot be benefitted by the exercise of the powers vested exclusively in the disinterested trustee in addition disinterested trustee must be one who can possess the powers vested exclusively in disinterested trustee without causing trust income or principal to be attributable to a_trust beneficiary for federal income gift or estate_tax purposes prior to the distribution of the trust income or principal to such beneficiary in his will child named a disinterested trustee and designated four unrelated third parties to serve as successor disinterested trustees in the event the named disinterested trustee should fail cease or become disqualified to serve as disinterested trustee child has also named his spouse spouse to serve as interested trustee and has provided that spouse is to be succeeded by one of these same four designated persons child provided for a method of choosing successor trustee which method does not include the power previously given to child 1’s oldest living issue who has attained years of age on date child executed a second codicil to her will in which she exercised her powers of appointment under the second codicil of child 2’s will child directs the trustees to hold and dispose_of all property received by them pursuant to section b to article second of child 2’s will in accordance with paragraph sec_3 and of article fourth of the trust agreement and subject_to the provisions of article sixth of the trust agreement all of which provisions are incorporated by reference into child 2’s will as if she had not exercised her limited_power_of_appointment you have requested the following rulings child and child 2’s exercise of their special powers of appointment in their respective wills does not constitute constructive additions to trust that will subject any of the trusts to the generation-skipping_transfer gst tax in sec_2601 of the internal_revenue_code the appointment trusts created under child and child 2's respective wills pursuant to the exercise of their testamentary special powers of appointment will continue to be exempt from gst tax except with respect to any subsequent additions to the trusts sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b of chapter under section a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax applies to any generation- plr-109780-98 skipping transfer made after date section b a of the tax reform act as amended and sec_26_2601-1 of the generation-skipping_transfer_tax regulations generally provide that the generation-skipping_transfer_tax does not apply however to any generation-skipping_transfer from a_trust that was irrevocable on date and for which no additions actual or constructive are made to the trust after date under sec_26_2601-1 any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust unless the settlor possessed a power that would have caused the trust to be included in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised based on taxpayer’s submission and representations we conclude that child and child 2's exercise of their special powers of appointment will not constitute actual or constructive additions to the trust and the trusts created by the exercise of child and child 2's special powers of appointment will be exempt from the gst tax except for any subsequent additions actual or constructive to the trusts except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions of the code or any other provisions of the code this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect plr-109780-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
